                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/6/2020


UNITED STATES OF AMERICA,
                                                               No. 18-cr-640 (RA)
                      v.
                                                                     ORDER
JOEL PENA,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

       On March 27, 2020, the Court received a renewed bail application from

Defendant Joel Pena. Since his arrest on September 18, 2019, Mr. Pena has been

detained at the MCC. On September 26, 2019, the Court denied Mr. Pena’s initial bail

application after concluding that he was a flight risk. See 18 U.S.C. § 3142. Citing

COVID-19 and the evolving health crisis in the jails, Mr. Pena filed the present request

for his release. On March 31, 2020, the Government opposed his application.

       Although the Court is concerned about the conditions in the MCC, Mr. Pena has

not identified a reason particular to his own circumstances to reconsider the prior bail

decision. For all the reasons stated during the September 26, 2019 bail hearing, Mr. Pena

remains “undoubtedly a risk of flight.” Gov’t Opp., Ex. A, Tr. At 14:16-17. For over 13

months after the Government unsealed charges in this case, Mr. Pena was a fugitive,

appearing to live under an alias. In addition, as the Court previously noted when denying

his initial bail application, Mr. Pena has a history of bench warrants and fraud

convictions. Significantly, Mr. Pena’s March 27, 2020 letter motion does not address the
 Court’s finding that he is a flight risk nor offer any facts that would change that

 assessment. Furthermore, in citing COVID-19 as the changed circumstances now

 warranting his release, Mr. Pena does not identify any underlying health issue that puts

 him at a heightened risk for contracting the virus.

          As a final matter, Mr. Pena also argues that his Sixth Amendment right to

 effective assistance of counsel is impaired because of the BOP’s 30-day suspension of

 legal visits to the MCC. Mr. Pena, however, retains his right to speak to his counsel by

 phone, which is a suitable alternative at this time in light of the generally-accepted

 nationwide mandate against in-person meetings. See Pell v. Prounier, 417 U.S. 817, 826

 (1974) (granting prison officials “latitude” in restricting visits “[s]o long as reasonable

 and effective means of communication remain open”); see also Groenow v. Williams, No.

 13-CV-3961 (PAC), 2014 WL 941276, at *6 (S.D.N.Y. Mar. 11, 2014) (“[D]istrict courts

 have found that a prisoner’s right to counsel is not unreasonably burdened where a

 plaintiff has alternate means of communication with counsel.” (collecting cases)). While

 the BOP is in the midst of a 14-day lockdown, it has represented that, to the extent

 practicable, it will continue to provide detainees with access to telephones and e-mail.

          Accordingly, for the foregoing reasons, Mr. Pena’s renewed application for bail is

 denied. 1

 SO ORDERED.

Dated:        April 6, 2020
              New York, New York

                                                           Ronnie Abrams
                                                           United States District Judge


          1
            Mr. Pena did not request a hearing on this matter. The Court, therefore, finds it appropriate to
 resolve this matter based on the parties’ submissions.
